UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December2, 2010 (Date of earliest event reported) LABORATORY CORPORATION OF AMERICA HOLDINGS (Exact Name of Registrant as Specified in its Charter) Delaware 1-11353 13-3757370 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 358 South Main Street, Burlington, North Carolina 336-229-1127 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements ofCertain Officers Laboratory Corporation of America® Holdings (LabCorp®)(NYSE:LH) announced that on December2, 2010, N. Anthony Coles, M.D. was appointed to its Board of Directors, effective January 1, 2011.Dr. Coles will also serve on the Quality and Compliance Committee of the Board of Directors.Dr. Coles will be entitled to receive compensation for his service on the Board of Directors consistent with LabCorp’s director compensation program, as described under the heading Director Compensation in LabCorp’s proxy statement for its 2010 Annual Meeting of Stockholders as filed with the Securities and Exchange Commission on April 1, 2011, which description is incorporated in this Form 8-K by reference. Dr. Coles, 50, is President, CEO and a member of the board of Onyx Pharmaceuticals, Inc., located in Emeryville, California. Item 7.01 Regulation FD Disclosure On December 7, 2010, LabCorp issued the press release attached to this Form 8-K as Exhibit 99.1 announcing the appointment of Dr. Coles. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release issued by the Company on December 7, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LABORATORY CORPORATION OF AMERICA HOLDINGS Registrant By: /s/ F. SAMUEL EBERTS III F. Samuel Eberts III Chief Legal Officer and Secretary December7, 2010 EXHIBIT INDEX Press Release issued by the Company on December 7, 2010
